DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of species 1a and 2f, corresponding to claims 1, 2, 8-15, in the reply filed on 11/12/21 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/950378 (reference application). Although the claims at issue are not identical, they a focus adjustment member is equivalent to a moving module and the use of photo diodes is very well known, obvious and merely further limiting the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 1, the reference application claims an image sensing device, comprising:
a sensing module comprising a plurality of pixel sets, each of the pixel sets comprising a plurality of sub-pixels and at least one invisible light sensor (claim 1, lines 2-5), and the sub-pixels and the invisible light sensor being arranged into an array (claim 1, lines 6-8);
a moving module connected to the sensing module, the moving module being configured to move the sensing module (claim 1, lines 6 & 13-17 wherein a focus adjustment member is equivalent to a moving module); and
an invisible light transmitter disposed corresponding to the sensing module, and the invisible light sensor being configured to sense an invisible light transmitted from the invisible light transmitter (claim 1, lines 18-21).
With respect to claim 2, the reference application claims the sub-pixels of each of the pixel sets comprises a first color sub-pixel, a second color sub-pixel, and a third color sub-pixel (claim 9).

In re claim 9, the reference application (claim 2) claims the sensing module is at a first location and the sub-pixels sense a visible light to generate pixel data, the moving module moves the sensing module to a second location, the invisible light transmitter transmits the invisible light, and the invisible light sensor senses the invisible light to generate depth data, wherein the pixel data generated by the sub-pixels of each of the pixel sets correspond to the depth data generated by the invisible light sensor.  Claim 2 
Concerning claim 10, though the reference application fails to claim when the sensing module is at the first location, the visible light is focused to the sub-pixels; when the sensing module is at the second location, the invisible light is focused to the invisible light sensor, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of the reference application  because a skilled artisan knows that the opposite ends of the limit of the moving modules movement range would be calibrated to each extreme (visible light and invisible light) knowing that the focusing would be somewhere in the middle.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 11, though the reference application fails to claim a lens, wherein the sensing module is aligned with the lens in an axial direction of the lens, and the moving module is configured to move the sensing module in the axial direction of the lens, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a lens in the invention of the reference application because a lens is a standard, conventional part of an image sensing device.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 12, though the reference application fails to claim a light filter and a plurality of microlenses, wherein the light filter is located between the lens and the sensing module, the microlenses are located between the light filter and the pixel sets, and each of the microlenses is aligned with the corresponding sub-pixel and the corresponding invisible light sensor, it would have been obvious to one of ordinary skill in the art at the time of the invention to use light filter and microlenses in the invention of the reference application because they are a standard, conventional part of an image sensing device.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 13, though the reference application fails to specifically claim the invisible light transmitter is configured to transmit an infrared light, the invisible light sensor is configured to sense the infrared light, and the visible light and the infrared light are capable of passing through the light filter, it would have been obvious to one of ordinary skill in the art at the time of the invention to use infrared light in the invention of the reference application because infrared light is a known type of invisible light.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 14, though the reference application fails to claim the sub-pixels of each of the pixel sets comprises a first color sub-pixel, a second color sub-pixel, and a third color sub- pixel; in each of the pixel sets, four first color sub-pixels are arranged into a first set of array with  two columns and two rows, four second color sub-pixels are arranged into a second set of array with two columns and two rows, four third color sub-pixels are arranged into a third set of array with two columns and two rows, and a single invisible light sensor is provided, wherein the first set of array, the second set of array, the third set of array, and the single invisible light sensor are arranged into an array with two columns and two rows, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of the reference application because the reference application teaches a similar concept but with different numbers of sub-pixels (claim 10). It would have been obvious to one ordinary skill in the art at the time of the invention to optimize the number of sub-pixels through routine experimentation (MPEP 2144.05).
As to claim 15, though the reference application fails to claim the sub-pixels of each of the pixel sets comprises a first color sub-pixel, a second color sub-pixel, and a third color sub- pixel; in each of the pixel sets, four first color sub-pixels are arranged into a first set of array with two columns and two rows, four second color sub-pixels are arranged into a second set of array with two columns and two rows, four third color sub-pixels are arranged into a third set of array with two columns and two rows, and a single invisible light sensor is provided, wherein the first set of array, the second set of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teach the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	1/28/2022